Citation Nr: 0837980	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-16 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 
percent for the service-connected post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from June 1968 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision.  

In May 2008, the veteran and his wife testified before the 
RO's Decision Review Officer (DRO) via videoconference from 
the VA Medical Center in Wilkes-Barre, Pennsylvania.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Since August 10, 2005 the service-connected PTSD is shown 
to have been productive of a disability picture that more 
nearly approximates that of occupational and social 
impairment with deficiencies in most areas and an inability 
to maintain effective relationships.  

3.  The service-connected PTSD alone is shown to preclude him 
from obtaining and maintaining substantially gainful 
employment consistent with his work and educational 
background.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased 
evaluation of 70 percent for the service-connected PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130 
including Diagnostic Code 9411 (2007).   

2.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In regard to the claim for a TDIU, the Board's decision below 
grants the benefit claimed.  There is accordingly no 
prejudice under the VCAA in regard to that issue.

In regard to the claim for evaluation of PTSD, the RO sent 
the veteran a letter in March 2005 advising him to submit 
evidence showing that the PTSD had increased in severity.  
The letter discussed the types of medical and lay evidence 
acceptable toward showing such an increase.  The veteran had 
an opportunity to respond prior to the rating decision in 
August 2005.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2005 letter satisfied the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The March 2005 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, and that VA would provide 
medical examination as appropriate.  The letter also advised 
the veteran that VA would make reasonable efforts the get 
relevant records not held by a Federal agency, but that it is 
the responsibility of the claimant to ensure that VA receives 
all requested records not in the possession of a Federal 
agency.  

The March 2005 letter specifically asked the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  The veteran had ample 
opportunity to provide additional evidence prior to the 
Supplemental Statement of the Case (SSOC) in July 2008.  

At no point during the course of this appeal has the veteran 
or his representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review, and in fact the veteran 
advised VA by letter in June 2008 that he has no further 
evidence to submit.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
This was accomplished in the SOC  and SSOC, which suffices 
for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in a January 2008 letter.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)?  If so, do the notice 
letters provide at least general notice of that requirement?  
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life?  (4) Do the notice letters provide examples 
of the types of medical and lay evidence the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the RO's correspondence to VA has not satisfied 
the criteria of Vazquez-Flores.  However, in the course of 
claiming entitlement to a TDIU rating the veteran has 
presented evidence including statements from himself and his 
wife regarding the effect of his service-connected symptoms 
on all aspects of daily living, not just employability and 
not just on a schedular basis.  The Board accordingly finds 
that the veteran has demonstrated actual knowledge of the 
evidence required to satisfy Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service medical records (STR), SSA 
disability record, and his post-service VA and relevant non-
VA medical records are in the claims file.  Neither the 
veteran nor his representative has identified, and the file 
does not otherwise indicate, that there is any existing 
medical or non-medical evidence that should be obtained 
before the appeal is adjudicated.  

The veteran has been afforded a hearing before the RO's DRO 
during which he and his wife presented oral argument in 
support of his claims, and he has recently been afforded 
appropriate VA medical examination in May 2008.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Evaluation of PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The rating for the service-connected PTSD has been assigned 
under the provisions of Diagnostic Code (DC) 9411.  However, 
VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by claimant.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

In this case, psychiatric disorders are rated under a General 
Rating Criteria for Mental Disorders.  Accordingly there is 
no advantage to the veteran in being rated under DC 9411 
(PTSD) versus any other psychiatric DC, as the rating 
criteria and the disability levels are identical.  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review, beginning with the date of receipt of the 
claim for increased rating, February 1, 2005. 

A VA psychiatry treatment note dated in January 2005 states 
that the veteran had recently been fired from his job because 
he walked away from conflicts for fear of his temper.  He 
lived with his wife.  On interview, the veteran was alert, 
interactive, polite and not tense.  He was adequately dressed 
and groomed and had fair bearing and eye contact.  He was 
oriented times three.  He provided circumstantial answers 
with elaboration.  Affect was reactive and elaborate, with 
social smiles.  Thoughts were linear and concrete, although 
with difficulty registering new information.  

The veteran was easily frustrated and irritable, especially 
toward his wife.  There was no overt paranoia or delusions.  
He denied anhedonia or death wish.  Insight, problem solving 
and judgment were all limited by hopes for simple solutions 
to complex problems.  The psychiatrist diagnosed PTSD and 
major depression, recurrent but in remission.  

A VA psychology treatment note dated later in January 2005 
states that the veteran had recently lost his job.  The 
veteran was not certain why he was laid off but attributed it 
to his criticism of his supervisors for failing to do the 
right and/or safe thing; he also cited hyperarousal and 
inability to restrain himself when dealing with his 
supervisors.  

During an interview, the veteran's thoughts were coherent and 
organized but hyperaroused.  Speech was spontaneous, 
normally-paced and goal-directed. Mood was angry/depressed 
and affect was fully expressive of anger.  Concentration was 
variable, and activity level was low.  

The veteran endorsed aggressive thoughts but no assaultive, 
suicidal or homicidal plans.  The psychologist diagnosed 
chronic PTSD and assigned a current Global Assessment of 
Functioning (GAF) of 50.  

The veteran's wife submitted a letter in January 2005 stating 
that he exhibited shortened concentration span and loss of 
short-term memory.  He became agitated at minor events and 
stated the he could not stand being with his grandchildren 
because they reminded him of the war.  

The veteran's wife could no longer enjoy Sunday drive with 
the veteran because of his short-fuse temper, which made him 
become hyper while driving.  The veteran seemed depressed at 
times and uninterested in things.  He had previously been 
outgoing but was becoming increasingly introverted.  Finally, 
the veteran was unable to sleep well despite prescription 
medication.  

The veteran had a VA PTSD examination in March 2005 when he 
reported continuing outpatient therapy but denied any 
inpatient psychiatric treatment since his last examination.  
He complained of current anxiety, irritability, angry 
outbursts, sleep disorders (difficulty falling asleep and 
staying asleep), and nightmares about Vietnam.  

The veteran's wife endorsed the veteran thrashing and yelling 
in his sleep.  He reported having been fired from his job of 
two years for arguing with his boss.  He also reported anger 
toward persons of Vietnamese descent and also reported 
alienation from his children.  

On examination, the veteran was cooperative; his speech was 
spontaneous and goal-oriented.  There were no signs of 
hallucinations, delusions or paranoia.  Affect was 
appropriate although mood was anxious.  There were no active 
suicidal or homicidal thoughts.  Memory was intact, insight 
was fair, and judgment was not grossly impaired.  The 
examiner diagnosed PTSD and assigned a GAF of 50.  

An April 2005 VA psychology note states that the veteran had 
recently had a panic attack while "trapped" in a crowded 
flea market building; the veteran had chest pain, nausea, 
fear, and inability to concentrate, and had to be driven home 
by his wife.  

During interview the veteran's thoughts were coherent and 
organized but the psychologist noted feelings of helplessness 
and low tolerance for crowds.  Speech was spontaneous, 
normally paced and goal-directed.  Mood was neutral and 
affect was spontaneous.  Concentration and activity level 
were variable.  The veteran denied current active suicidal or 
homicidal ideation.  

The veteran had a psychiatric examination in April 2005 by 
the Pennsylvania Bureau of Disability Determination in 
support of his claim for SSA disability benefits and reported 
a history of irritability with explosive anger, anxiety with 
periods of depression with low energy level, lack of 
motivation, and socially isolative behavior.  He also 
reported panic attacks, sleep disorder, flashbacks, and 
nightmares.  He reported brief suicide ideation after losing 
his job but denied current ideation.  He added a history of 
visual hallucination and symptoms of paranoia.  

On examination, the veteran was neatly and appropriately 
groomed and dressed.  Speech was spontaneous, coherent, 
relevant, logical and goal-directed.  There was no blocked, 
looseness of association or flight of ideas.  Mood was 
depressed and irritable, and affect was appropriate.  

The veteran reported having previous suicide ideation but 
denied current ideation.  He was alert and oriented, memory 
was unimpaired and abstract reasoning was intact.  There was 
some difficulty in concentration.  Judgment and insight were 
good.  

The veteran was guarded and suspicious and had a 
preoccupation that his previous boss and coworkers had 
plotted against him.  The examiner diagnosed as follows: 
severe recurrent major depression with psychotic features; 
intermittent explosive disorder; PTSD; and, alcohol abuse in 
full remission.  The examiner did not assign a GAF.  

The examiner stated that the veteran's psychiatric disorders 
caused a "slight" impairment in the ability to understand, 
remember and carry out simple instructions and a "moderate" 
impairment in the ability to understand, remember and carry 
out detailed instructions.  There was also "moderate" 
impairment in the ability to make judgment on simple work-
related decisions.  The veteran showed "slight" impairment 
in the ability to interact with the public, "moderate" 
ability to interact with co-workers, and "extreme" 
impairment in the ability to interact with supervisors.  He 
had "moderate" impairment in the ability to respond to 
changes in a routine work setting and "extreme" impairment 
in the ability to respond to pressures within a usual work 
setting.  
  
Thereafter, an SSA decision in April 2005 awarded the veteran 
disability benefits for disability beginning in December 2004 
on the basis of mood disorders (primary diagnosis) and 
anxiety-related disorders (secondary diagnosis).

A May 2005 VA psychiatry note states that the veteran 
continued to experience restless sleep, nightmares, 
depression, anxiety and irritability despite prescription 
medication.  

During an interview, the veteran was alert, interactive, less 
tense and polite.  Dress and grooming were adequate; bearing 
and eye contact were fair.  The veteran was oriented times 
four, and provided circumstantial answers with elaboration.  
Affect was reactive and appropriate, with social smiles.  The 
veteran's thoughts were linear and concrete, with less 
difficulty registering new information.  

The veteran was less easily frustrated and less irritable 
toward his wife during interview.  He denied anhedonia or 
current death wish; insight, problem solving and judgment 
remained limited by his and his wife's hopes for simple 
solutions to complex problems.  The psychiatrist diagnosed 
PTSD with depressive features and alcohol abuse with 
cognitive dysfunction.  

A May 2005 VA psychology note states that the veteran had 
been irritable and grouchy toward his family; he was also 
reported to have been drinking, although he asserted that he 
had cut down considerably.  During interview the veteran's 
thoughts were coherent and organized; speech was spontaneous, 
normally paced and goal-directed.  Mood was neutral and 
affect was spontaneous.  Concentration and activity level 
were variable, and the veteran denied current suicidal or 
homicidal ideation.  

A June 2005 VA psychiatry note states the veteran's sleep had 
improved with current medication.  The psychiatrist diagnosed 
chronic PTSD and assigned a current GAF of 60.  

A July 2005 VA psychology note shows the veteran complaining 
of very high irritability related to family stresses.  The 
veteran had learned to walk away from his wife when she began 
to criticize him.  

During an interview, the veteran's thoughts were coherent, 
organized and logical.  Speech was normally paced and goal 
directed.  Mood was irritable and depressed, and affect was 
constricted.  Concentration was variable; activity level was 
paced pending resolution of a respiratory infection.  The 
veteran denied current suicidal or homicidal ideation.  

A November 2005 VA psychology note shows the veteran 
complaining of very poor sleep, increased irritability and 
very low stress tolerance.  He also reported poor 
concentration and social detachment and estrangement, with 
the feeling that everyone was out to get him.  

During an interview, the veteran's thoughts were coherent, 
organized and logical, with much reliving and ideas of 
reference that were socially sensitive. Speech was normally 
paced and mildly digressive.  Mood was neutral and affect was 
constricted; concentration was poor and activity level was 
variable.  The veteran denied current suicidal or homicidal 
ideation.  

VA psychology and psychiatry notes dated in January 2006 show 
that anger management continued to be a very big problem, as 
well as sleep impairment.  The veteran and his wife were on 
the verge of separation.  

During an interview, the veteran's thoughts were coherent, 
organized and logical but content was hostile.  Speech was 
normally paced and goal-directed; mood was irritable and 
affect was constricted, somewhat dysphoric and constricted in 
range.  Insight, judgment and impulse control were adequate, 
and the veteran was not psychotic, suicidal or homicidal by 
assessment.  

The psychiatrist's assessment was that of PTSD with some 
hyperarousal secondary to sleep deprivation.  The 
psychiatrist assigned a current GAF of 50.  

The veteran's wife testified in March 2008 that he thrashed 
at night and yelled in his sleep.  The veteran became 
hyperaroused by the presence of his grandchildren because he 
was unable to stand the noise.  He was unable to make his own 
meals and had to be reminded to brush his teeth and to take 
showers.

The veteran had a VA PTSD examination in May 2008 when he 
reported a history of sleep disruption and continued problems 
with anxiety and irritability with frequent anger outbursts.  
He had difficulty coping with people and concentrating during 
conversations due to intrusive memories of Vietnam.  He 
avoided people because he would be tense and anxious in their 
presence.  He denied psychiatric hospitalization and was 
independent in daily living activities.  

On examination, the veteran was casually and appropriately 
dressed, cooperative and verbal.  He made good eye contact 
during interview.  Speech was moderate in rate, pitch and 
volume and had good clarity.  Affect was constricted but 
appropriate to ideation and situation.  Mood was somewhat 
anxious but not irritable.  

The veteran was coherent, relevant and goal-directed; he 
denied suicidal or homicidal ideation but admitted feeling 
anxious.  He denied visual or auditory hallucination but 
endorsed frequent nightmares.  Sensorium was clear; 
concentration, memory and attention span were all fair.  

The veteran was oriented times three.  Thinking was fairly 
abstract, and judgment and insight were fair.  The examiner 
diagnosed PTSD and assigned a current GAF of 50.  

On review of the medical and lay evidence, the Board finds 
that from February 2005 the symptoms associated with the 
veteran's PTSD have more closely approximated the criteria 
for a rating of 70 percent.  

As noted above, a rating of 70 percent is assignable for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood.   The PTSD is shown to clearly cause 
deficiencies in work, family relations and mood.  

Specifically in regard to the symptoms associated with the 70 
percent rating, the veteran has exhibited important symptoms 
of impaired impulse control such as unprovoked irritability 
with periods of violence and difficulty in adapting to 
stressful circumstances (including work or work like setting) 
that are consistent with the service-connected PTSD.  

The veteran in fact has exhibited a very dramatic impairment 
in establishing and maintaining effective social 
relationships that borders on an inability to establish and 
maintain effective relationships and is characteristic of the 
70 percent rating.  

The Board has also considered the veteran's assigned GAF 
scores during the period.   The GAF records the clinician's 
judgment of the individual's overall level of functioning, 
with 100 representing a high level of functioning and no 
psychiatric symptoms.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, Washington, DC, American Psychiatric 
Association, 1995.  While the GAF is not the sole basis for 
assigning a disability rating, it provides a clinical 
indicator of the patient's functional ability.  

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).   

As noted, the veteran's GAF score was 50 in January 2005, 
March 2005, January 2006 and May 2008.  The only exception 
was a score of 60 in June 2005.  

GAF scores between 41 and 50 indicate serious symptoms or any 
serious impairment in social, occupational or school 
functioning. GAF scores between 51 and 60 indicate moderate 
symptoms or moderate difficulty functioning.  Quick 
Reference, supra, pg. 46-47.  

Accordingly, the GAF scores reflect a serious degree of 
difficulty functioning, which is consistent with the symptoms 
noted by the various examiners and support the assignment of 
a 70 percent rating.  

In addition to the medical evidence, the Board has considered 
the lay evidence of record, including the veteran's 
correspondence to VA and his testimony before the DRO in 
which he and his wife described manifestations of PTSD such 
as social isolation and anger management.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

The Board has considered the applicability of "staged 
ratings" per Fenderson and Hart.  However, review of the 
file shows no time during the appeal period under review 
during which the veteran's symptoms exceeded the criteria for 
the currently assigned 70 percent rating.  Accordingly, 
"staged rating" is not appropriate.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  In this matter the veteran's disability 
picture more closely approximates the criteria for the 
currently assigned rating, and the benefit-of-the-doubt rule 
does not apply.  Gilbert, 1 Vet. App. at 55; Ortiz v. 
Principi, 274 F.3d 1360 (Fed. Cir. 2001).  

The Board accordingly finds that an initial rating of 70 
percent for the service-connected PTSD is warranted in this 
case.  


B.  Entitlement to a TDIU Rating

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

"Substantially gainful employment" is defined as employment 
at which nondisabled individuals earn their livelihoods with 
earnings comparable to the particular occupation in which the 
veteran resides.  See M21-1MR IV.ii.2.F.24.d.  

The claimant's individual unemployability must be determined 
without regard to any nonservice-connected disabilities or to 
the claimant's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran has service-connected disabilities as follows: 
PTSD (50 percent disabling), eczemoid dermatitis of the feet 
(30 percent disabling), and sensorineural hearing loss of the 
left ear with perforated left eardrum (noncompensable).  

The veteran's combined evaluation for compensation was 30 
percent from August 2000 to October 2003, and 70 percent 
thereafter.  

Accordingly, the veteran has satisfied the schedular 
threshold for a TDIU since October 2003, and the issue for 
resolution is whether he has been unable during that period 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities alone.  

The veteran's claim for a TDIU, filed in February 2005, 
asserts that he last worked fulltime in December 2004 and had 
been too disabled to work since January 2005.  

A VA psychiatric treatment note dated in January 2005 states 
that the veteran had recently lost his job.  The veteran was 
not certain why he was laid off but attributed it to his 
criticism of his supervisors for failing to do the right 
and/or safe thing; he also cited hyperarousal and inability 
to restrain himself when dealing with his supervisors.   The 
examiner stated that the veteran was likely unemployable due 
to hyperarousal and inability to suffer fools.  

The veteran had a VA PTSD examination in March 2005 during 
which he reported having been fired from his job of two years 
for arguing with his boss.   The examiner stated an opinion 
that the veteran would have no trouble finding work, due to 
his experience in the construction industry and the ready 
availability of work therein, but the veteran would have 
difficulty holding such jobs due to his poor interpersonal 
relationship, angry outbursts and poor frustration tolerance 
as related to the PTSD.  

Letters from the veteran's last employer dated in January 
2005 and June 2005 state that the veteran was permanently 
laid off on December 29, 2004 because his job performance did 
not meet the employer's standards.

As noted, the veteran had a non-VA psychiatric examination in 
April 2005 in which the examiner stated that the veteran's 
psychiatric disorders caused an "extreme" impairment in the 
ability to interact with supervisors and to respond to 
pressures within a usual work setting.  

In a treatment note dated in November 2005 a VA psychologist 
reviewed the veteran's current symptoms and stated an opinion 
that the veteran was unemployable for gainful employment 
activity.  Neurobiological mechanisms that normally regulate 
stable mood and arousal had degraded to the extent that the 
veteran required a very low stress lifestyle to assist him in 
maintaining stable mood, arousal and behavior.  

Currently, the minor challenges would often exceed the 
veteran's very modest stress and frustration tolerance 
limits, and would elicit mental confusion and hyperarousal 
leading to fight-or-flight behavior.  

Based on careful review of the evidence above, the Board 
finds that there are competent opinions by several 
psychiatrists and psychologists showing the veteran is unable 
to maintain gainful employment due to his PTSD.  The findings 
of a physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  

The Board accordingly finds that the medical evidence of 
record shows the veteran is rendered unemployable solely by 
his service-connected disability, and that the criteria for a 
TDIU are met.  

In reaching this conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 and the doctrine of 
reasonable doubt.  The criteria for TDIU are clearly defined, 
and appellant meets those criteria.  For this reason, a TDIU 
rating is granted.  



ORDER

An increased evaluation of 70 percent for the service-
connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An increased rating based on TDIU is granted, subject to the 
regulations governing the disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


